Case 1:20-cv-02875-LDH-PK Document 33 Filed 11/16/20 Page 1 of 1 PageID #: 161




                                             November 16, 2020

Via ECF
Hon. LaShann DeArcy Hall, U.S.D.J.
U.S. District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Novagold Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-LDH-PK
       First Request on Consent for Extension of Time To Respond to Amended Complaint

Dear Judge DeArcy Hall:

       We represent Defendant J Capital Research USA LLC (“J Capital”). We write with
consent of Plaintiff’s counsel to request an extension of time to answer, move, or otherwise
respond to Plaintiff’s Amended Complaint – which we expect to receive later today – from
November 30, 2020 up to and including December 9, 2020.

        We seek this brief extension because the upcoming Thanksgiving holiday, and family
obligations that week, will occupy much of our current response time. We also anticipate we
will be unable to confer with our client on the Amended Complaint response during the holiday
week.

      Plaintiff’s counsel consents to this request, which is J Capital’s first for the Amended
Complaint and which will affect no other scheduled dates.

                                             Respectfully,

                                             /s/David S. Korzenik

                                             David S. Korzenik
                                             212-752-9200
                                             dkorzenik@mkslex.com

cc: Counsel of Record by ECF
